Citation Nr: 1514022	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963, with additional service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2012 and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In a November 1993 rating decision, the RO denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the November 1993 rating decision raises the reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

3. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty.
CONCLUSIONS OF LAW

1. The November 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus and grants service connection for tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these issues.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  The United States Court of Appeals for Veterans Claims has recognized both bilateral hearing loss and tinnitus as organic diseases of the nervous system for VA purposes, and therefore, 38 C.F.R. § 3.303(b) is applicable in this case.  Fountain v. McDonald, 2013-0654, 2015 WL 510609 (Feb. 9, 2015).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for bilateral hearing loss and tinnitus following the November 1993 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  As the November 1993 rating decision is the last final disallowance with respect to these claims, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims should be reopened and re-adjudicated on a de novo basis.  

In the November 1993 rating decision, the RO denied the Veteran's claims because the evidence did not show that the Veteran developed hearing loss or tinnitus during active duty.  Thus, in order for the Veteran's claims to be reopened, new evidence must have been added to the record since the November 1993 rating decision that addresses this basis or supports a new theory of entitlement.  Evidence submitted and obtained since the November 1993 rating decision includes VA treatment records and examination reports and lay evidence.  In particular, the Veteran testified at the May 2014 Board hearing that he experienced symptoms of hearing loss and tinnitus during active duty, and he denied any significant noise exposure following his separation from active duty.

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claims.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claims.  Specifically, it addresses whether bilateral hearing loss and tinnitus had their onset during active duty.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  Justus, 3 Vet. App. at 512-13.

Tinnitus

The Veteran contends that he has tinnitus that had its onset during active duty.  Specifically, he asserts that he used a grinder and chipper, loaded 350 millimeter cannons, and experienced loud noise from depth charges.  The Veteran contends that he began experiencing symptoms of tinnitus during active duty and has experienced tinnitus symptoms since his separation from active duty.

With respect to a current disability, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for purposes of service connection.

Concerning an in-service event or injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of tinnitus.  In addition, a March 2012 VA examiner found the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  However, the Veteran's service personnel records show that he was assigned to the USS Amherst and USS Antares during active duty, and the Veteran's lay testimony has been consistent throughout the pendency of the appeal.  As such, the Board finds the descriptions of his in-service noise exposure are consistent with his circumstances of service.  In addition, the Board notes the RO conceded exposure to acoustic trauma in the April 2013 Statement of the Case.  Furthermore, the Veteran is competent to give evidence about what he has experienced.  As a result, the Board finds the Veteran's lay testimony with respect to experiencing symptoms of tinnitus during service is competent and credible for purposes of establishing an in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, the Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his symptoms since separation from active duty.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Therefore, the Board finds the Veteran's statements concerning symptoms of tinnitus during and since separation to be credible and competent evidence of continuity of symptomatology for purposes of service connection.  Walker, 708 F.3d at 1338; Fountain, 2013-0654, 2015 WL 510609 (Feb. 9, 2015).  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty.  As such, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and, to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.
REMAND

The Veteran underwent VA examination in March 2012.  After performing an audiological examination and reviewing the record, the VA examiner opined that it was less likely than not that the Veteran sustained noise damage during military service.  The VA examiner based the opinion on the normal hearing results indicated in the Veteran's service treatment records as well as the Veteran's denial of hearing loss during his service in the Reserves.  In addition, the VA examiner noted the Veteran reported occupational noise exposure following active duty.  

Upon review, the Board finds the March 2012 opinion inadequate for purposes of service connection, and therefore, remand is warranted.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In fact, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  In addition, the Veteran clarified via his hearing testimony that he was not exposed to significant occupational noise following active duty.  Therefore, the March 2012 opinion was based on an inaccurate or incomplete factual predicate, and it is insufficient for purposes of determining entitlement to service connection.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  As such the Board finds remand is warranted to obtain an addendum opinion as to the etiology of the Veteran's current bilateral hearing loss.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.  

Finally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from April 2013 to the present.

Accordingly, the case is REMANDED for the following actions:
1. Obtain and associate with the record all VA treatment records for the Veteran dated from April 2013 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward the Veteran's claims file, to include a copy of this Remand, to a VA audiologist, other than the audiologist who performed the March 2012 examination, for an addendum opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  If the examiner finds additional examination necessary, schedule the Veteran for a VA examination.  

After review of the evidence, to include the service treatment records, VA examination reports, private treatment records, and with consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure and symptoms since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is related to active duty, to include any in-service noise exposure.  The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion, and the examiner should pay particular attention to the Veteran's clarifying statements regarding his post-service noise exposure.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, re-adjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


